The opinion of the court was delivered, July 3d 1867, by
Agnew, J.
— The court below was manifestly right in excluding from the account of Todd, as treasurer of the borough, his claim for the money he had lent to the borough on its bond. This will be seen by noticing the nature and subject of the account. Todd was the treasurer of the borough of Patterson, and went before the auditors to settle his official account as treasurer. The subject of the settlement must necessarily be his official receipts and disbursements. He was therefore to be charged with all moneys of the borough which he had received as its treasurer, and to be *498credited with all sums he had paid out by order of its proper authorities. He was chargeable with money coming into the treasury by way of loan,, whether the loan was contracted with himself as an individual or another. His being charged with the $200 he had himself lent to the borough was no reason in itself that he should have credit as treasurer for the bond he held individually for repayment of the money. As treasurer, he could not repay his own or any other person’s bond without the order of the town council, who alone had the power to authorize payments out of the borough treasury. As treasurer, he could not know what reasons the council might have for refusing payment ; and he could not by his own act determine any defence the council might have in his own favor as the holder of the bond. The sum of the matter is that, as an officer, he could not obtain a credit for the disbursement to the bond held by himself as an unofficial person, without an order of the council. The same reasons apply to the bounty certificates he had bought up or held on his own account, and obviously with more force. It is by no means certain that the borough was at all liable for their payment, and some of them he had bought up at a large discount. He could neither deprive the borough of its defence nor speculate in his official capacity upon the claims preferred against it.
Rut Todd relied also upon a resolution of the council passed on the 7th of July 1864, authorizing the treasurer of the bounty funds to take the certificate given by J. North, treasurer of the bounty funds, as so much money. There might have been something in this if the authority had been addressed to himself as the treasurer. But the evidence'shows very clearly that North was appointed by the council as special treasurer of the bounty funds. On the 14th of June 1864, the council had authorized a levy of a bounty tax of 55 mills, which the people seemed unwilling to pay, and, as an inducement, the treasurer of the bounty funds (who was J. North, and not Todd) was authorized to receive his own outstanding certificates as money. The purpose very manifestly was to induce the payment of the tax levied by accepting the certificates from the taxpayers. But the tax being illegally levied, and the people refusing payment, the whole matter fell through, and on the 22d of August 1864 the council proceeded to levy another tax of 3 per cent. The resolution was therefore no authority to Todd, the borough treasurer, to lift the certificates. As treasurer, the case was rightly decided against him. As a creditor of the borough upon its bond and certificates of loan, he can proceed to enforce their collection, as any other creditor may do, if the debts be valid.
The judgment is affirmed.